DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 14, 16-17, 19, 21-22, and 24-25 are pending and under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-12, 14, 16-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schrul et al. (US 2018/0345530), hereinafter Schrul, in view of Poulton et al. (EP 3 059 056 A1), hereinafter Poulton. 
Citation paragraph numbers are to the English translation of Poulton, EP 3 059 056 A1 that is appended to the original document, and attached with the non-final Office Action mailed 1/14/2022*.
Regarding claims 1-3, 6 and 14, Schrul discloses a method of manufacturing a wood-based panel comprising the following steps: (a) providing wood chips or fibers (par. 0061-0069 and up to par. 0105 for full explanation of fibers/chips); 
(c) gluing wood chips/fibers with a phenolic resin (par. 0033, 0113-118) in a range of 1-25% by weight of binder or resin overlapping with the claimed ranges (claims 1 and 3); 
(d) pre-compacting the fibers in a press at a pressing temperature of 60 C or below (par. 0042, 0192) (claims 1); and 
(e) pressing the pre-compacted boards at a temperature of 130 C to 260 C (par. 0213) (claims 1 and 6), overlapping with the claimed ranges for each of the pressing steps. 
Regarding the overlapping ranges above, it has been held that where the prior art discloses a range that overlaps with or lies inside of the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified that the range of temperatures used in the press in the pre-compacting and compacting steps above is as claimed as well as the composition of the wood/glue mixture for each of the above claim limitations. 
Schrul does not explicitly disclose (b) breaking down the wood chips into wood fibers in a refiner for 3-20 minutes at a pressure of 4-16 bar as required in claim 1 or the power applied in claims 2/14 when refining these chips into fibers.  
However, Schrul does recognize the substitutability of “wood fibers” and “wood chips” for purposes of making the board product (par. 0092-0105) noting that any wood chips or fibers would be appropriate as long as they can be shaped into a board. 
Furthermore, Poulton discloses a method of producing wood fibers from wood raw materials by (b) breaking them down in a refiner at a pressure of up to 10 bar (par. 0014, 0030-0032 of translation) for a time of at least 3 minutes (par. 0053 of translation) (claims 1 and 14), overlapping with the claimed ranges for both claims. 
Poulton further discloses that the breaking down of the wood uses power of up to 400 kW/t, also overlapping with the claimed range (claim 2). One of ordinary skill in the art would have found the techniques of Poulton usable in the process of Schrul above as both references produce boards from wood fibers/chips and a resin material in a press to form a board in two steps of pressing, a pre-pressing and a pressing step. As such, one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Poulton to produce the wood material used in the process of Schrul above. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the chips are broken down as specified by Poulton above, in the process of Schrul above.  
Regarding the overlapping ranges above (Poulton), it has been held that where the prior art discloses a range that overlaps with or lies inside of the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the ranges are as claimed.
Regarding claim 4, Schrul/Poulton discloses the subject matter of claim 1, and further discloses that the pre-compaction is conducted at an ambient temperature such that the thermosetting resin would inherently not stage or react (Schrul, par. 0188-0194). 
Regarding claims 8 and 10-11, Schrul/Poulton discloses the subject matter of claim 1, and further discloses the use of mineral fillers (Schrul, par. 0124-0137), such as flame retardants (par. 0122), including aluminum hydroxide (par. 0137). Examiner interprets that the flame retardants such as aluminum hydroxide as disclosed in par. 0137 would be capable of meeting the requirements of claim 11 as this claim references a known standard in the art and these components are flame retardants. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified that the flame retardants are added such that they meet appropriate engineering standards, as is claimed as an optimization of the flame-retardant properties of the panel. 
Regarding claim 9, Schrul/Poulton discloses the subject matter of claim 8, and further discloses that the mineral fillers are added in an amount overlapping with the claimed range (Schrul, par. 0161). It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the mineral fillers are in a range as is claimed. 
Regarding claim 12, Schrul/Poulton discloses the subject matter of claim 1, and further discloses adding inorganic phosphorus compounds to the binder (Schrul, par. 0159 - phosphate), with the mineral fillers with a particle size overlapping with the claimed range (Schrul, par. 0139).
Regarding claims 16-17, Schrul/Poulton discloses the subject matter of claim 1, and further discloses that the glue is put onto the fibers in a blow line (Poulton, par. 0043 of translation) with the ratio being discussed in claim 1 above. It would have been obvious to one of ordinary skill in the art to have incorporated this limitation for the same reasons as set forth above in claim 1.  The mixing as described in Schrul, par. 0114 and par. 0123 would be interpreted as an equivalent to the stirring as noted above as it describes substantially the same type of a mixing function to produce a slurry or suspension as described in Schrul. 
Regarding claim 22, Schrul/Poulton discloses the subject matter of claim 1, and further discloses drying the wood fibers to a moisture content of 4-8% which lies inside of the claimed range (Schrul, par. 0107-0108). It has been held that where the prior art discloses a range that overlaps with or lies inside of the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the wood fibers are dried to a moisture content as is claimed prior to adding the glue as described above in claim 1. 
Claims 5, 7, 19, 21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schrul (US 2018/0345530) in view of Poutlon (EP 3 059 056 A1) as applied to claim 1 above, and further in view of Schrul et al. (US 2020/0108524), hereinafter Schrul (‘524).
Regarding claims 5, 7, 19, and 21, Schrul/Poulton discloses the subject matter of claim 1, and further discloses the temperature range as discussed above, but does not explicitly disclose the compaction pressure/density as in the pre-compacted panel or the post-compacted panel as in claims 5, 7, 19, and 21.
However, Schrul (‘524) discloses a similar method of producing a wood-based panel as in Schrul/Poulton above and discloses the production of a panel having a final density overlapping with the claimed ranges as in these claims (‘524, par. 0055, 0157). One of ordinary skill in the art would have known that the pre-compacted panel would have been less in density than the post-compacted panel as the pressing would necessarily cause some density increase when given compaction pressure. Accordingly, it would have been obvious to one of ordinary skill in the art to have adjusted the density/pressure applied to the pre-compacted board intermediate as for a similar board as in Schrul (‘524), such that when applying a supplied amount of pressing pressure in the pressing step, the final result is a density, as is also claimed in Schrul/Poulton above. 
Regarding claims 24-25, Schrul/Poulton discloses the subject matter of claim 1, but does not explicitly disclose placing a decorative paper impregnated with resin onto the surface of the panel as claimed. 
However, Schrul (‘524) discloses a similar method as Schrul/Poulton above and further discloses (‘524, par. 0264-0266) the use of a melamine or a phenolic resin impregnated decorative paper (par. 0264-0266) (as in claims 24-25) that can be applied under heat and pressure to a similar type of board as produced above. 
As such, one of ordinary skill in the art would have had a reasonable expectation of success from incorporating the techniques of Schrul (‘524) into the process above as all references are concerned with the production of similar types of wood-based panels. Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there is a decorative paper as required in claims 24-25 prior to hot pressing the material together as is claimed. 
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. In the remarks, Applicant contests that the claim limitation is not taught by Poulton with respect to the “refining step” as required in claim 1. 
In response, it is first pointed out that the limitation in question recites “breaking down the wood chips into wood fibers in a refiner for 3 to 20 minutes at a pressure of 4 to 16 bar.” The claim term “refiner” does not require any specific structure; since limitations from the specification are not imported into the claims. The claim limitation/step is also a “breaking down” which would occur in both the “digester” (prior art reference) at the temperatures and pressures exposed, and further in the “refiner” (prior art reference) in comparing to the prior art. The term “breaking down” would be interpreted to have also broadly included “digestion” as interpreted by one of ordinary skill in the art under BRI since the claims do not provide any sizing requirements for the broken down wood fibers. 
As such, either step (b) OR step (c) (or both steps (b) and step (c) in combination) as outlined by Applicant in the Remarks with respect to the Poulton reference, would appropriately map upon this step as recited in the claims, with the timing consideration being met by the time in the prior art “digester” in step (b). The other of steps (b) and step (c) would not be precluded from occurring due to the use of the transitional phrase: “comprising” which does not preclude the addition of unrecited additional steps and would also seem to imply a timing of at least the same 3 minutes within the refiner, if this were required to meet the claim, as to account for the mixture immediately preceding it in the process since the digester occurs immediately before the refiner – but Examiner notes that this narrower interpretation would apply only if the refiner is amended to include further structure. 
As is noted by Applicant in Poulton, par. 0013, these steps both take place before the “gluing” and so it is noted in response that these steps would be appropriately placed into the process of Schrul at the same location, likewise taking place before gluing the chips as a mode of further refining the chips into fibers as to create a similar, but distinct type of particle board having smaller fibers – as this modification does not change the principle of operation of Schrul since Schrul suggests using particles of variable sizes. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742